Citation Nr: 1433047	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-47 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected post-traumatic low back strain. 

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected post-traumatic low back strain. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bone cyst of the left tibia, and if so, whether service connection for a bone cyst of the left tibia is warranted.   

4. Entitlement to a disability rating in excess of 10 percent for service-connected fungus of the body and scrotum.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran provided testimony before the undersigned Veterans Law Judge during a March 2014 Board hearing and a transcript of this hearing has been associated with the claims file. 

The claim for service connection for left tibia bone cyst, together with the other increased rating and service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2004 RO decision denied the Veteran's claim of entitlement to a bone cyst of the left tibia; a May 2007 RO decision reopened and denied the claim.  
2.  The RO notified the Veteran of the May 2007 determination and of his appellate rights, but he did not timely appeal the determination and new and material evidence was not received within one year of the May 2007 rating decision. 

3.  The evidence received since the final May 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection.   


CONCLUSIONS OF LAW

1. The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a bone cyst of the left tibia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a bone cyst of the left tibia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

By way of background, the Veteran initially filed a claim of entitlement to service connection for bone cyst of the left tibia in April 2004.  The claim was denied in October 2004 and the Veteran did not appeal the determination.  He again filed a claim for service connection for bone cyst of the left tibia in April 2006 and the RO reopened and denied the claim in May 2007.  Evidence considered in the May 2007 rating decision consisted of the Veteran's service treatment records and VA treatment records dated through April 2006.  The RO denied the claim on the basis that the service treatment records did not include a diagnosis of the claimed condition in service and the condition was not shown as related to his military service.  The Veteran did not submit a notice of disagreement as to this claim within one year of the May 2007 rating decision.  The Board notes that additional VA treatment records were associated within one year of the rating decision.  Although the treatment records noted a left leg condition, the treatment records did not contain new and material evidence as it did not relate to an unestablished fact, such as an in-service incurrence of the condition or a relationship between the current left leg condition and service.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.  

Evidence submitted since the May 2007 rating decision includes additional VA treatment records, an October 2008 lay statement, and testimony presented at a March 2014 hearing.  In a July 2008 VA treatment record regarding the Veteran's left leg condition, the medical professional recorded the Veteran's statement that he injured himself in service.  In an October 2008 lay statement, the Veteran stated that he injured his left leg while using a jack hammer in service and that he received VA treatment from 1975.  These statements are new as they were not of record in May 2007 and material as they lay out a potential relationship between an injury in service and current disability.  As this relates to an unestablished fact necessary to substantiate the claim, the service connection claim is reopened.  38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bone cyst of the left tibia; to this extent only, the claim is granted. 


REMAND

Initially, the Board notes that in July 2008, the RO denied entitlement to a disability rating in excess of 10 percent for service-connected fungus of the body and scrotum.  The Veteran submitted a July 2008 notice of disagreement to the disability rating assigned to the service-connected fungus.  Remand for issuance of a statement of the case, which has not yet been issued, is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).    

The Board further notes that as to the service connection claims for bone cyst of the left tibia and radiculopathy of the bilateral lower extremities, as well as the increased rating claim for a low back strain, the RO cited to VA treatment records in the November 2013 supplemental statement of the case that are not associated with the paper claims file or the associated electronic claims file.  As records of VA treatment remain outstanding, a remand is necessary to associate pertinent VA treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board notes that the Veteran's service treatment records include reference to an August 1969 leg injury.  The Veteran's VA treatment records refer to pain in the left tibia, to include assessments of Paget's Disease, bone spur of the left leg, and sclerotic lesion of the tibia.  See December 2005, February 2006, July 2008, February 2009.  Thus, the Veteran should be examined and an opinion obtained as to whether current disability may be related to the in-service leg injury.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case on his claim of entitlement to an increased rating for service-connected fungus, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

2. Gather any outstanding pertinent records of VA treatment for a left leg condition, back condition, or radiculopathy of the lower extremities dated since April 2009, and associate them with the file.  In the Veteran's October 2008 lay statement, he contends that he received VA treatment since 1975 at Beaumont, Texas.  Attempt to associate records dated since 1975 from the Beaumont, Texas Clinic that pertain to a left leg condition, if available.  If no additional records are available, this should be documented.   

3. Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any private treatment records he considers relevant to the issue.  Identified records should be sought.  

4. Then, schedule the Veteran for an appropriate VA examination to address the nature, onset, and etiology of any left tibia condition found to be present.  All appropriate testing should be undertaken in connection with this examination.  

Based on examination of the Veteran and review of the claims file, the examiner should diagnosis any left tibia condition found to be present.  The examiner shall consider the Veteran's VA treatment records when rendering a diagnosis, to specifically include December 2005, February 2006, July 2008, February 2009 notations of Paget's Disease, bone spur of the left leg, and sclerotic lesion of the tibia, as well as the February 2009 VA treatment record indicating that a tibial lesion may not be related to Paget's Disease.    


The examiner should opine as to whether it is at least as likely as not that any identified left tibia condition had its onset in or is etiologically related to active service, and specifically, the August 1969 service treatment record relating to a leg injury.  

If the examiner finds that the Veteran has Paget's Disease of the left tibia, the examiner should indicate whether it is at least as likely as not that the Paget's Disease of the left tibia manifested within one year of separation from service.  

The basis for the conclusions expressed should be explained.  

5.  Then readjudicate the claims, to specifically include review of the Veteran's Social Security Administration records associated with the claims file, as well as any newly associated evidence to include VA treatment records.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


